UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: March 31, 2012 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended March 31, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 1-year 5-year 10-year Class A 1 1.78 1.20 4.18 1.78 6.13 50.56 Class B 1 1.32 0.95 3.56 1.32 4.82 41.93 Class C 1 5.27 1.32 3.56 5.27 6.77 41.87 Class i 7.54 2.63 5.06 7.54 13.87 63.87 Class R1 6.67 1.71 3.97 6.67 8.87 47.57 Class R2 5.69 0.70 3.09 5.69 3.53 35.51 Class R3 6.79 1.83 4.08 6.79 9.47 49.13 Class R4 7.06 2.12 4.39 7.06 11.08 53.60 Class R5 7.42 2.44 4.70 7.42 12.78 58.31 Class R6 7.63 2.66 5.11 7.63 14.04 64.61 Class T 1.66 0.74 3.57 1.66 3.74 42.05 Class AdV 7.26 2.37 4.80 7.26 12.42 59.77 Class NAV 7.63 2.70 5.15 7.63 14.26 65.26 Performance figures assume all dividends have been reinvested. Figures reflect maximum sales charge on Class A and Class T shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for the following classes: I, R1, R2, R3, R4, R5, R6, ADV and NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-12 for Class R1, Class R3, Class R4, Class R5 and Class ADV shares and 6-30-13 for Class R2 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4 Class R5 Class R6 Class T Class ADV Class NAV Net (%) 1.28 2.06 2.09 0.89 1.70 1.45 1.60 1.30 1.00 0.84 1.35 1.14 0.80 Gross (%) 1.28 2.06 2.09 0.89 8.24 2.76 16.43 16.16 15.88 0.84 1.35 1.35 0.80 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Rainier Growth Fund | Annual report Without With maximum Start date sales charge sales charge Index 1 Index 2 Class B 3 3-31-02 $14,193 $14,193 $15,213 $14,972 Class C 3 3-31-02 14,187 14,187 15,213 14,972 Class I 2 3-31-02 16,387 16,387 15,213 14,972 Class R1 2 3-31-02 14,757 14,757 15,213 14,972 Class R2 2 3-31-02 13,551 13,551 15,213 14,972 Class R3 2 3-31-02 14,913 14,913 15,213 14,972 Class R4 2 3-31-02 15,360 15,360 15,213 14,972 Class R5 2 3-31-02 15,831 15,831 15,213 14,972 Class R6 2 3-31-02 16,461 16,461 15,213 14,972 Class T 2 3-31-02 14,954 14,205 15,213 14,972 Class ADV 2 3-31-02 15,977 15,977 15,213 14,972 Class NAV 2 3-31-02 16,526 16,526 15,213 14,972 Russell 1000 growth index is an unmanaged index containing those securities in the Russell 1000 Index with a greater-than-average growth orientation. S&P 500 index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 On 4-25-08, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On that date, the Predecessor Fund offered its Original Class shares and Institutional Class shares in exchange for Class A and Class I shares, respectively, of John Hancock Rainier Growth Fund. Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV and Class NAV shares of John Hancock Rainier Growth Fund were first offered on 4-28-08. The Predecessor Fund’s Original Class shares’ returns have been recalculated to reflect the gross fees and expenses of Class A shares. The returns prior to 4-28-08 are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV and Class NAV shares, respectively. Class T shares were first offered 10-6-08; the returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T shares. Class R6 and Class R2 shares were first offered 9-1-11 and 3-1-12, respectively; the returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R6 and Class R2 shares. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 No contingent deferred sales charge is applicable. Annual report | Rainier Growth Fund 7 Management’s discussion of Fund performance By Rainier investment Management, inc. Stocks fell sharply in the first half of the year ended March 31, 2012, pressured by fears that Europe’s sovereign debt problems would trigger a financial meltdown and worries that the U.S. was headed for another recession. The market then rebounded sharply in the fourth quarter and into 2012, buoyed by signs of stabilization in Europe and continued economic expansion domestically. For the 12 months ended March 31, 2012, John Hancock Rainier Growth Fund’s Class A shares returned 7.13%, excluding sales charges. The Fund lagged the 11.02% gain of its benchmark, the Russell 1000 Growth Index, but beat the average 6.93% advance of the Morningstar, Inc. large-cap growth funds category. Bottom-up stock picking, which was focused on companies with above-average earnings growth and reasonable stock valuations, detracted in the information technology, industrials, energy and materials sectors. In tech, the Fund lost ground from not owning large index components, such as Microsoft Corp. and IBM Corp., whose steady growth and mega capitalization attracted investors. One information technology company that performed well was electronic card processor Visa Inc., which profited from the strong secular trend of more people paying with plastic and from the removal of regulatory headwinds. Exposure in the first half of the period to economically sensitive stocks, such as factory automation equipment company Rockwell Automation, Inc. also hurt, as the slowing global economy pressured its return. In energy, shares of energy services provider Baker Hughes Inc. fell as declining natural gas prices negatively affected its pressure pumping business. Conversely, the Fund benefited from stock picks in consumer staples, financials, health care and consumer discretionary. Top individual contributors included energy drink company Monster Beverage Corp. (formerly Hansen Natural Corp.), a consumer staples name benefiting from expansion overseas. Rockwell Automation and Baker Hughes were no longer in the Fund at period end. This commentary reflects the views of the portfolio management team through the end of the period discussed in this report. The team’s statements reflect its own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 8 Rainier Growth Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on October 1, 2011 with the same investment held until March 31, 2012. Account value Ending value Expenses paid during on 10-1-11 on3-31-12 period ended 3-31-12 1 Class A $1,000.00 $1,260.50 $7.35 Class B 1,000.00 1,266.10 11.90 Class C 1,000.00 1,255.50 11.84 Class I 1,000.00 1,263.00 5.32 Class R1 1,000.00 1,258.40 9.60 Class R3 1,000.00 1,259.00 9.04 Class R4 1,000.00 1,260.20 7.35 Class R5 1,000.00 1,262.80 5.66 Class R6 1,000.00 1,263.30 4.87 Class T 1,000.00 1,260.60 7.86 Class ADV 1,000.00 1,261.60 6.45 Class NAV 1,000.00 1,263.80 4.58 For the class noted below, the example assumes an account value of $1,000 on March 1, 2012, with the same investment held until March 31, 2012. Account value Ending value Expenses paid during on 3-1-12 on3-31-12 period ended 3-31-12 2 Class R2 $1,000.00 $1,036.50 $1.25 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at March 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Rainier Growth Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on October 1, 2011, with the same investment held until March 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 10-1-11 on3-31-12 period ended 3-31-12 3 Class A $1,000.00 $1,018.50 $6.56 Class B 1,000.00 1,014.50 10.58 Class C 1,000.00 1,014.50 10.58 Class I 1,000.00 1,020.30 4.75 Class R1 1,000.00 1,016.50 8.57 Class R2 1,000.00 1,017.80 7.31 Class R3 1,000.00 1,017.00 8.07 Class R4 1,000.00 1,018.50 6.56 Class R5 1,000.00 1,020.00 5.05 Class R6 1,000.00 1,020.70 4.34 Class T 1,000.00 1,018.10 7.01 Class ADV 1,000.00 1,019.30 5.76 Class NAV 1,000.00 1,021.00 4.09 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.30%, 2.10%, 2.10%, 0.94%, 1.70%, 1.60%, 1.30%, 1.00%, 0.86% 1.39%, 1.14% and 0.81% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class R6, Class T, Class ADV and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 2 Expenses are equal to the Fund’s annualized expense ratio of 1.45% for Class R2 shares, respectively, multiplied by the average account value over the period, multiplied by 31/365 (to reflect the period). 3 Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 10 Rainier Growth Fund | Annual report Portfolio summary Top 10 Holdings (28.0% of Net Assets on 3-31-12) Apple, Inc. 6.8% Precision Castparts Corp. 2.2% Google, Inc., Class A 3.3% Costco Wholesale Corp. 2.1% QUALCOMM, Inc. 3.1% EMC Corp. 2.0% Schlumberger, Ltd. 2.4% American Tower Corp. 1.9% Philip Morris International, Inc. 2.4% Allergan, Inc. 1.8% Sector Composition Information Technology 33.8% Energy 6.8% Consumer Discretionary 15.3% Financials 5.2% Health Care 11.9% Materials 4.5% Consumer Staples 10.4% Telecommunication Services 1.9% Industrials 9.4% Short-Term Investments & Other 0.8% 1 As a percentage of net assets on 3-31-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Rainier Growth Fund 11 Fund’s investments As of 3-31-12 Shares Value Common Stocks 99.2% (Cost $953,947,647) Consumer Discretionary 15.3% Auto Components 0.8% BorgWarner, Inc. (I)(L) 120,790 10,187,429 Hotels, Restaurants & Leisure 2.1% Las Vegas Sands Corp. 193,040 11,113,313 Starbucks Corp. 272,720 15,242,321 Internet & Catalog Retail 1.8% Amazon.com, Inc. (I) 47,990 9,718,455 priceline.com, Inc. (I)(L) 17,840 12,800,200 Media 1.0% DIRECTV, Class A (I) 255,150 12,589,101 Specialty Retail 5.0% Bed Bath & Beyond, Inc. (I) 133,310 8,767,799 Dick’s Sporting Goods, Inc. 184,210 8,856,817 Limited Brands, Inc. 233,870 11,225,760 O’Reilly Automotive, Inc. (I) 106,490 9,727,862 PetSmart, Inc. 245,510 14,048,082 Tractor Supply Company 117,610 10,650,762 Textiles, Apparel & Luxury Goods 4.6% Coach, Inc. 209,830 16,215,662 Lululemon Athletica, Inc. (I) 93,500 6,982,580 NIKE, Inc., Class B 201,915 21,895,663 Ralph Lauren Corp. 69,660 12,143,828 Consumer Staples 10.4% Beverages 2.7% Monster Beverage Corp. (I) 214,640 13,326,998 The Coca-Cola Company 287,140 21,251,231 Food & Staples Retailing 3.6% Costco Wholesale Corp. 292,520 26,560,816 Whole Foods Market, Inc. 224,110 18,645,952 Personal Products 1.7% The Estee Lauder Companies, Inc., Class A (L) 355,770 22,036,394 Tobacco 2.4% Philip Morris International, Inc. 334,450 29,635,615 12 Rainier Growth Fund | Annual report See notes to financial statements Shares Value Energy 6.8% Energy Equipment & Services 3.1% Ensco International PLC, ADR 164,630 8,713,866 Schlumberger, Ltd. 432,500 30,244,725 Oil, Gas & Consumable Fuels 3.7% Anadarko Petroleum Corp. 177,170 13,879,498 Noble Energy, Inc. 158,980 15,545,064 Plains Exploration & Production Company (I) 412,590 17,596,964 Financials 5.2% Capital Markets 1.5% Invesco, Ltd. 706,700 18,847,689 Commercial Banks 1.5% Wells Fargo & Company 548,170 18,714,524 Consumer Finance 1.2% American Express Company 263,500 15,246,110 Diversified Financial Services 1.0% IntercontinentalExchange, Inc. (I) 95,085 13,066,581 Health Care 11.9% Biotechnology 3.4% Alexion Pharmaceuticals, Inc. (I) 151,880 14,103,577 Biogen Idec, Inc. (I) 143,680 18,099,370 Gilead Sciences, Inc. (I) 209,980 10,257,523 Health Care Equipment & Supplies 1.0% Intuitive Surgical, Inc. (I) 24,080 13,045,340 Health Care Technology 1.3% Cerner Corp. (I)(L) 207,620 15,812,339 Life Sciences Tools & Services 0.9% Agilent Technologies, Inc. 253,920 11,301,979 Pharmaceuticals 5.3% Allergan, Inc. 241,095 23,007,696 Novo Nordisk A/S, ADR (L) 69,870 9,691,668 Perrigo Company 98,640 10,190,498 Shire PLC, ADR 141,160 13,374,910 Valeant Pharmaceuticals International, Inc. (Toronto Exchange) (I)(L) 192,580 10,339,620 Industrials 9.4% Aerospace & Defense 2.2% Precision Castparts Corp. 162,960 28,175,784 Air Freight & Logistics 1.1% FedEx Corp. 145,240 13,356,270 Construction & Engineering 1.1% Fluor Corp. 222,940 13,385,318 Electrical Equipment 1.8% AMETEK, Inc. 468,440 22,724,024 Machinery 2.0% Eaton Corp. 260,390 12,975,234 Joy Global, Inc. 165,120 12,136,320 See notes to financial statements Annual report | Rainier Growth Fund 13 Shares Value Professional Services 0.5% Verisk Analytics, Inc., Class A (I) 132,820 $6,238,555 Road & Rail 0.7% CSX Corp. 420,740 9,054,325 Information Technology 33.8% Communications Equipment 6.6% BancTec, Inc. (I)(R)(S) 197,026 591,078 Cisco Systems, Inc. 667,630 14,120,375 F5 Networks, Inc. (I) 88,460 11,938,562 JDS Uniphase Corp. (I) 511,280 7,408,447 QUALCOMM, Inc. 568,640 38,678,893 Riverbed Technology, Inc. (I) 366,210 10,283,177 Computers & Peripherals 8.8% Apple, Inc. (I) 143,420 85,975,987 EMC Corp. (I) 845,365 25,259,506 Electronic Equipment, Instruments & Components 1.0% Trimble Navigation, Ltd. (I) 229,480 12,488,302 Internet Software & Services 5.3% Baidu, Inc., ADR (I) 66,450 9,686,417 eBay, Inc. (I) 426,770 15,743,545 Google, Inc., Class A (I) 65,140 41,770,374 IT Services 6.4% Accenture PLC, Class A 306,980 19,800,210 Cognizant Technology Solutions Corp., Class A (I) 163,460 12,578,247 MasterCard, Inc., Class A 47,290 19,887,337 Teradata Corp. (I) 139,910 9,534,867 Visa, Inc., Class A 160,475 18,936,050 Semiconductors & Semiconductor Equipment 0.9% Avago Technologies, Ltd. 273,800 10,669,986 Software 4.8% Autodesk, Inc. (I) 365,810 15,481,079 Check Point Software Technologies, Ltd. (I) 212,190 13,546,210 Citrix Systems, Inc. (I) 129,540 10,222,001 Intuit, Inc. 209,370 12,589,418 Salesforce.com, Inc. (I)(L) 55,190 8,527,407 Materials 4.5% Chemicals 4.5% Ecolab, Inc. 293,640 18,123,461 Monsanto Company 242,080 19,308,301 Praxair, Inc. 169,380 19,417,723 Telecommunication Services 1.9% Diversified Telecommunication Services 1.9% American Tower Corp. 373,300 23,525,360 14 Rainier Growth Fund | Annual report See notes to financial statements Yield (%) Shares Value Securities Lending Collateral 4.1% (Cost $51,283,040) John Hancock Collateral Investment Trust (W) 0.3698 (Y) 5,125,416 51,298,236 Par value Value Short-Term Investments 1.0% (Cost $13,152,000) Repurchase Agreement 1.0% Repurchase Agreement with State Street Corp. dated 3-30-12 at 0.010% to be repurchased at $13,152,011 on 4-2-12, collateralized by $13,400,000 Federal Home Loan Mortgage Corp., 0.400% due 2-27-14 (valued at $13,416,750, including interest) $13,152,000 13,152,000 Total investments (Cost $1,018,382,687) † 104.3% Other assets and liabilities, net (4.3%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 3-31-12. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a percentage of Value as of Issuer, description Acquisition date Acquisition cost Fund’s net assets 3-31-12 BancTec, Inc. 6-20-07 $4,728,640 0.05% $591,078 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 3-31-12. † At 3-31-12, the aggregate cost of investment securities for federal income tax purposes was $1,027,053,446. Net unrealized appreciation aggregated $286,237,121, of which $294,458,148 related to appreciated investment securities and $8,221,027 related to depreciated investment securities. See notes to financial statements Annual report | Rainier Growth Fund 15 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 3-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $967,099,647) including $50,266,191 of securitiesloaned $1,261,992,331 Investments in affiliated issuers, at value (Cost $51,283,040) 51,298,236 Total investments, at value (Cost $1,018,382,687) Cash 170 Receivable for investmentssold 10,277,348 Receivable for fund sharessold 823,009 Dividends and interestreceivable 1,054,148 Receivable for securities lendingincome 12,396 Receivable due fromadviser 873 Other receivables and prepaidexpenses 268,355 Totalassets Liabilities Payable for investmentspurchased 5,994,822 Payable for fund sharesrepurchased 8,962,117 Payable upon return of securitiesloaned 51,284,304 Payable toaffiliates Accounting and legal servicesfees 19,146 Transfer agentfees 107,733 Distribution and servicefees 79 Trustees’fees 72,075 Other liabilities and accruedexpenses 180,121 Totalliabilities Netassets Paid-incapital $1,156,455,234 Accumulated net investmentloss (746,014) Accumulated net realized loss on investments and foreign currencytransactions (191,510,631) Net unrealized appreciation (depreciation) oninvestments 294,907,880 Netassets 16 Rainier Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($368,580,748 ÷ 16,138,319shares) $22.84 Class B ($25,131,951 ÷ 1,131,277shares) 1 $22.22 Class C ($19,702,233 ÷ 887,156shares) 1 $22.21 Class I ($255,961,001 ÷ 11,015,042shares) $23.24 Class R1 ($279,941 ÷ 12,416shares) $22.55 Class R2 ($103,651 ÷ 4,454shares) $23.27 Class R3 ($100,830 ÷ 4,452shares) $22.65 Class R4 ($102,025 ÷ 4,452.36shares) $22.91 Class R5 ($103,235 ÷ 4,458shares) $23.16 Class R6 ($4,192,488 ÷ 180,174shares) $23.27 Class T ($77,126,602 ÷ 3,399,737shares) $22.69 Class ADV ($20,446,930 ÷ 887,132shares) $23.05 Class NAV ($487,274,834 ÷ 20,933,205shares) $23.28 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $24.04 Class T (net asset value per share ÷ 95%) 2 $23.88 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Rainier Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 3-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $11,488,301 Securitieslending 167,163 Interest 1,254 Less foreign taxeswithheld (118,787) Total investmentincome Expenses Investment managementfees 10,548,332 Distribution and servicefees 1,645,048 Accounting and legal servicesfees 219,160 Transfer agentfees 1,214,509 Trustees’fees 99,154 State registrationfees 167,454 Printing andpostage 138,797 Professionalfees 157,485 Custodianfees 189,341 Registration and filingfees 44,885 Other 19,904 Totalexpenses Less expensereductions (104,477) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 120,268,276 Investments in affiliatedissuers (1,558) Capital gain distributions received from affiliated underlyingfunds 2,220 Foreign currencytransactions 525 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (57,592,223) Investments in affiliatedissuers 13,032 Translation of assets and liabilities in foreigncurrencies (544) Net realized and unrealizedgain Increase in net assets fromoperations 18 Rainier Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 3-31-12 3-31-11 Increase (decrease) in netassets Fromoperations Net investmentloss ($2,801,661) ($892,366) Net realizedgain 120,269,463 130,626,108 Change in net unrealized appreciation(depreciation) (57,579,735) 102,962,390 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassI — (217,850) ClassR5 — (41) ClassNAV — (907,978) Totaldistributions — From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 1,621,326,787 1,462,486,018 End ofyear Accumulated net investmentloss See notes to financial statements Annual report | Rainier Growth Fund 19 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 3-31-08 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss (0.09) 3 (0.06) 3 (0.03) 3 (0.01) 3 (0.02) Net realized and unrealized gain (loss) oninvestments 1.61 3.07 5.50 (8.06) 0.49 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $369 $413 $384 $193 $164 Ratios (as a percentage of average net assets): Expenses beforereductions 1.27 1.30 1.45 1.47 1.17 6 Expenses net of feewaivers 1.27 1.30 1.38 1.18 1.19 6 Expenses net of fee waivers andcredits 1.27 1.30 1.34 1.18 1.19 6 Net investmentloss (0.45) (0.33) (0.18) (0.04) (0.27) Portfolio turnover (%) 90 90 102 101 86 1 After the close of business on 4-25-08, holders of Original Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Original Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassA. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Prior to the reorganization, the Fund was subject to a contractual expense reimbursement and recoupmentplan. CLASS B SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.25) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments 1.57 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $25 $31 $37 $27 Ratios (as a percentage of average net assets): Expenses beforereductions 2.07 2.13 2.45 2.82 6 Expenses net of feewaivers 2.07 2.10 2.11 2.05 6 Expenses net of fee waivers andcredits 2.07 2.10 2.09 2.04 6 Net investmentloss (1.24) (1.13) (0.94) (0.75) 6 Portfolio turnover (%) 90 90 102 101 7 1 The inception date for Class B shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Not annualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 20 Rainier Growth Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.26) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments 1.57 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $22 $24 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 2.11 2.16 2.34 2.82 6 Expenses net of feewaivers 2.10 2.10 2.21 2.05 6 Expenses net of fee waivers andcredits 2.10 2.10 2.09 2.04 6 Net investmentloss (1.27) (1.13) (0.93) (0.77) 6 Portfolio turnover (%) 90 90 102 101 7 1 The inception date for Class C shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS I SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 3-31-08 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.02) 0.02 0.04 0.04 — 4 Net realized and unrealized gain (loss) oninvestments 1.65 3.11 5.54 (8.09) 0.54 Total from investmentoperations Lessdistributions From net investmentincome — (0.02) — 4 (0.01) — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $256 $237 $208 $133 $136 Ratios (as a percentage of average net assets): Expenses beforereductions 0.91 0.86 0.90 0.86 0.92 5 Expenses net of fee waivers andcredits 0.91 0.86 0.90 0.86 0.94 5 Net investment income(loss) (0.08) 0.10 0.26 0.22 (0.02) Portfolio turnover (%) 90 90 102 101 86 1 After the close of business on 4-25-08, holders of Institutional Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Institutional Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassI. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Less than ($0.005) pershare. 5 Prior to the reorganization, the Fund was subject to a contractual expense reimbursement and recoupmentplan. See notes to financial statements Annual report | Rainier Growth Fund 21 CLASS R1 SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.17) (0.14) (0.11) (0.08) Net realized and unrealized gain (loss) oninvestments 1.58 3.05 5.50 (9.54) Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 7.03 8.39 13.91 8.70 6 Expenses net of fee waivers andcredits 1.70 1.72 1.78 1.64 6 Net investmentloss (0.86) (0.75) (0.65) (0.50) 6 Portfolio turnover (%) 90 90 102 101 7 1 The inception date for Class R1 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R2 SHARES Periodended 3-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 — 3 Net realized and unrealized gain oninvestments 0.82 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period ended (inmillions) — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 15.96 7 Expenses net of all fee waivers andcredits 1.45 7 Net investmentloss (0.12) 7 Portfolio turnover (%) 90 8 1 The inception date for Class R2 shares is 3-1-12. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. 22 Rainier Growth Fund | Annual report See notes to financial statements CLASS R3 SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.16) (0.12) (0.07) (0.06) Net realized and unrealized gain (loss) oninvestments 1.60 3.06 5.49 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 15.86 16.72 13.68 8.57 6 Expenses net of fee waivers andcredits 1.59 1.61 1.62 1.54 6 Net investmentloss (0.76) (0.64) (0.46) (0.40) 6 Portfolio turnover (%) 90 90 102 101 7 1 The inception date for Class R3 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R4 SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.10) (0.06) (0.03) (0.02) Net realized and unrealized gain (loss) oninvestments 1.61 3.08 5.53 (9.56) Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 15.46 16.45 13.33 8.26 6 Expenses net of fee waivers andcredits 1.29 1.31 1.32 1.24 6 Net investmentloss (0.46) (0.34) (0.16) (0.10) 6 Portfolio turnover (%) 90 90 102 101 7 1 The inception date for Class R4 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Annual report | Rainier Growth Fund 23 CLASS R5 SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.03) (0.02) 0.02 0.03 Net realized and unrealized gain (loss) oninvestments 1.63 3.12 5.54 (9.57) Total from investmentoperations Lessdistributions From net investmentincome — (0.01) — 3 (0.01) Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 15.07 16.17 12.97 7.95 7 Expenses net of fee waivers andcredits 0.99 1.01 1.02 0.94 7 Net investmentincome (0.16) (0.03) 0.14 0.20 7 Portfolio turnover (%) 90 90 102 101 8 1 The inception date for Class R5 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R6 SHARES Periodended 3-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.03 Net realized and unrealized gain oninvestments 3.23 Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.58 5 Expenses net of fee waivers andcredits 0.86 5 Net investmentincome 0.20 5 Portfolio turnover (%) 90 6 1 The inception date for Class R6 shares is 9-1-11. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Annualized. 6 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. 24 Rainier Growth Fund | Annual report See notes to financial statements CLASS T SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.11) (0.09) (0.11) (0.05) Net realized and unrealized gain (loss) oninvestments 1.60 3.05 5.49 (3.68) Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $77 $83 $83 $72 Ratios (as a percentage of average net assets): Expenses beforereductions 1.37 1.47 1.84 2.07 6 Expenses net of feewaivers 1.37 1.47 1.84 1.99 6 Expenses net of fee waivers andcredits 1.37 1.47 1.84 1.98 6 Net investmentloss (0.54) (0.50) (0.69) (0.74) 6 Portfolio turnover (%) 90 90 102 101 7 1 The inception date for Class T shares is 10-6-08. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS ADV SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.06) (0.03) — 3 (0.01) Net realized and unrealized gain (loss) oninvestments 1.62 3.09 5.53 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 4 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $22 $18 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.35 1.37 1.25 1.14 6 Expenses net of fee waivers andcredits 1.14 1.14 1.14 1.14 6 Net investment income(loss) (0.31) (0.17) 0.01 (0.04) 6 Portfolio turnover (%) 90 90 102 101 7 1 The inception date for Class ADV shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Annual report | Rainier Growth Fund 25 CLASS NAV SHARES Periodended 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.01 0.03 0.05 0.04 Net realized and unrealized gain (loss) oninvestments 1.64 3.11 5.55 (9.57) Total from investmentoperations Lessdistributions From net investmentincome — (0.02) — 3 (0.02) Net asset value, end ofperiod Total return (%) 4 Ratios and supplementaldata Net assets, end of period (inmillions) $487 $813 $708 $400 Ratios (as a percentage of average net assets): Expenses beforereductions 0.80 0.80 0.82 0.83 5 Expenses net of fee waivers andcredits 0.80 0.80 0.82 0.83 5 Net investmentincome 0.05 0.16 0.33 0.26 5 Portfolio turnover (%) 90 90 102 101 6 1 The inception date for Class NAV shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Notannualized. 5 Annualized. 6 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 26 Rainier Growth Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Rainier Growth Fund (the Fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek to maximize long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class T and Class ADV shares are closed to new investors. Class NAV shares are sold to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, printing and postage, transfer agent fees and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Certain Class I shares may be exchanged for Class R6 shares within one year after the commencement of operations of Class R6. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
